DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “from 1 to 20 wt-% hardstock” in Claim 1, line 4 is vague and indefinite as it unclear whether hardstock is referring to fatty acid chains that have a melting point above room temperature or does it refer an oil/fat material that is a solid at room temperature.  For example, it is unclear whether 100 grams of liquid salad soybean would be considered as containing a 16% hardstock portion and an 84% non-hardstock portion as about 16% of soybean oil is known to contain the fatty acid chains of C16:0 and C18:0 that are solid at room temperature.  Alternatively, it is unclear whether a 16 gram 
Claim 2 recites the limitation "the oil phases" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “oil phase”.
The phrase “synergistic combination” in Claim 2, line 2 is vague and indefinite as it is unclear what is the difference between a “synergistic combination” and a combination that is not “synergistic”.  It is unclear if it is possible for there to be any combination having the claimed ranges that are not “synergistic”.
Claim 4 recites the limitation "said particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “particles of puffed endosperm”.
Claim 5 recites the limitation "said particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “particles of puffed endosperm
Claim 6 recites the limitation "said particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “particles of puffed endosperm”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierbaum et al. (US 2013/0171302) in view of Nazzaro (US 2014/0113057), Witte et al. (US 2007/0092616) and Lobee et al. (US 2011/0212149).
Regarding Claim 1, Bierbaum (‘302) teaches a composition comprising a structured oil phase (See Abs., paras. 6-13 and 24, soy/palm oil.), wherein the oil phase comprises liquid oil (See paras. 6-13, 18 and 24, soy/palm oil.);  hardstock fat (See paras. 6-13, 18 and 24 where the soy/palm oil includes hardstock fat, C16:0, C18:0.) and from 0.5 to 20 wt-% with regard to the weight of the oil phase of particles of puffed endosperm of one or more puffable seeds (See para. 24 where 1-3% of ground popcorn is added to oil.  Popcorn includes endosperm), dispersed in said oil phase (See para. 24.), however, fails to expressly disclose from 1 to 20 wt-% of hardstock fat with regard to the weight of the oil phase; wherein the puffed endosperm comprises puffed endosperm of puffable seeds other than maize kernels, and wherein upon sieving at least 80 wt % of the particles of puffed endosperm passes a sieve with apertures of 500 µm.
Regarding the definition of liquid oil and hardstock, it is noted it was well known that vegetable oils are triglycerides made up of fatty acid chains that are unsaturated, like C18:1, C18:2 and C18:3 and 
Nazzaro (‘057) teaches soybean oil as including 16% saturated fat (See para. 63.).  This saturated fat corresponds to C16:0 and C18:0 chains.
Nazzaro (‘057) teaches palm olein oil, also known as palm salad oil, as including 4.8-11.8% saturated fat (See para. 109.).  Palm olein is a tropical oil and includes 2.3% C12:0, 0.5-1% C14:0, 0-4.5% C16:0 and 2-3% C18:0.
Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing that Bierbaum’s (‘302) oil in view of Nazzaro (‘057) which can include soybean oil (16% saturated fat) or palm oil (4.8-11.8% saturated fat) would have an amount of hardstock fat within the 1-20% range.
Regarding the types of puffable seeds, Bierbaum (‘302) describes using corn (See para. 24.).
It was well known in the art at the time of filing that corn was not the only type of seed that could be puffed.  Witte (‘616) teaches corn and other grains including rice (See para. 15.) as being alternative grains that can be puffed.  It thus would have been obvious at the time of filing to substitute rice as taught by Witte (‘616) for the corn as taught by Bierbaum (‘302) based on consumer preference, price and availability.
Regarding the particle size, it is noted the claimed size range is very large and includes nearly every conceivable size.  Lobee (‘149) teaches a similar composition as Bierbaum (‘302) wherein at least 80% of the ground puffed corn has a particle size less than 500 µm (See para. 25.) with an oil retention capacity of preferably at least 100% w/w (See para. 23.).  It would have been obvious to a person having 
Regarding Claim 2, Bierbaum (‘302) teaches wherein the oil phases comprise a synergistic combination of the hardstock fat and the particles of puffed endosperm (See para. 24.).
Regarding Claim 3, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein upon sieving at least 80 wt % of the particles of puffed endosperm passes a sieve with apertures of 400 µm.
The claimed size range is very large and includes nearly every conceivable size.  Lobee (‘149) teaches at least 80% below 500 µm.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Lobee’s (‘149) powder either is of the claimed size or to select an effective size to provide a product that is effective for its intended use.
Regarding Claim 4, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein not more than 35 wt % of said particles passes a sieve with apertures of 50 µm.
It is noted the claimed size range is very large and includes nearly every conceivable size.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select an effective size to provide a product that is effective for its intended use.
Regarding Claim 5, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein the oil phase comprises from 2-8 wt-% of said hardstock fat and from 4-14 wt-% of said particles with regard to the weight of the oil phase.
Regarding the hardstock fat, Nazzaro (‘057) teaches palm olein oil, also known as palm salad oil, as including 4.8-11.8% saturated fat (See para. 109.)
Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing that Bierbaum’s (‘302) oil in view of Nazzaro (‘057) which can includes palm oil (4.8-11.8% saturated fat) would provide an amount of hardstock fat with the 2-8% range.
Regarding the amount of particles it would have been obvious to a person having ordinary skill in the art at the time of filing to select more or less particles based on particle size distribution, fatty acid profile to provide an amount of oil retention to provide a product that is effective for its intended use.
Regarding Claim 5, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein the hard stock fat and the particles are present in a ratio by weight of hardstock fat to particles of between 1 to 20 and 20 to 1.
The claimed ration is very broad and includes nearly every conceivable ratio.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Bierbaum’s (‘302) oil in view of Nazzaro (‘057) which can include soybean oil (16% saturated fat) or palm oil (4.8-11.8% saturated fat) and 1-3% particles (See para. 24.) would have the claimed ratio as the same ratio is taught.
Regarding Claim 7, Bierbaum (‘302) teaches wherein the composition is an edible composition (See Claims 1 and 4-5.).
Regarding Claim 8, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein the one or more puffable seeds other than maize kernels are selected from amaranth, barley, millet, oat, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof.
Bierbaum (‘302) describes using corn (See para. 24.).
It was well known in the art at the time of filing that corn was not the only type of seed that could be puffed.  Witte (‘616) teaches corn and other grains including rice (See para. 15.) as being alternative grains that could be puffed.  It thus would have been obvious at the time of filing to 
Regarding Claim 9, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein the one or more puffable seeds other than maize kernels are selected from buckwheat, amaranth, rice, quinoa, and mixtures thereof.
Bierbaum (‘302) describes using corn (See para. 24.).
It was well known in the art at the time of filing that corn was not the only type of seed that could be puffed.  Witte (‘616) teaches corn and other grains including rice (See para. 15.) as being alternative grains that could be puffed.  It thus would have been obvious at the time of filing to substitute rice as taught by Witte (‘616) for the corn as taught by Bierbaum (‘302) based on consumer preference, price and availability.
Regarding Claim 10, Bierbaum (‘302) teaches using corn (See para. 24.), however, fails to expressly disclose wherein the particles of puffed endosperm also comprise particles of puffed maize kernel endosperm.
It would have been obvious to a person having ordinary skill in the art at the time of filing to use corn as taught by Bierbaum (‘302) based on availability, price and consumer preference.
Regarding Claim 11, Bierbaum (‘302) teaches wherein the puffed maize kernel endosperm is obtained from puffed popcorn (See para. 24.).
Regarding Claim 12, Bierbaum (‘302) teaches wherein the puffed endosperm has a cellular structure (See para. 24.).
Regarding Claim 13, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose in the form of a water-in-oil emulsion.
Bierbaum’s (‘302) hard fat containing is essentially a spread-type material.  Spreads, in the form of water-in-oil emulsions were well known in the art at the time of filing.  It thus would have been 
Regarding Claim 16, Bierbaum (‘302) teaches the composition discussed above, however, fails to expressly disclose wherein not more than 35 wt % of said particles passes a sieve with apertures of 100 µm.
It is noted that size range is very large and includes nearly every conceivable size.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select an effective size to provide a product that is effective for its intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	November 10, 2021